Citation Nr: 0006437	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-10 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a fracture of the right hip in August 
1991 as a result of medical treatment by the Department of 
Veterans Affairs.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
face, including persistent right facial pain and 
tempomanibular joint syndrome as the result of surgical 
treatment by the Department of Veterans Affairs in May 1994.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for bur hole defect of the left side of 
the skull or any additional cranial disability as the result 
of surgical treatment by the Department of Veterans Affairs 
in July 1994.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to March 
1944.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The case was previously before the Board in March 1999, at 
which time it was Remanded to afford the veteran a hearing 
and a medical examination, to include obtaining certain 
medical opinions.  The veteran subsequently withdrew his 
request for a hearing, and the case is once again before the 
Board for appellate consideration of the issues on appeal.  


REMAND

Apart from affording the veteran an opportunity for a 
hearing, the Board notes that no attempt was made to 
substantially comply with the Board's remand, which was also 
intended to secure medical opinion evidence regarding the 
relationship of any currently shown claimed disabilities with 
VA medical treatment.  The United States Court of Appeals for 
Veterans Claims (hereinafter, "Court") has underscored the 
role of agencies of original jurisdiction in carrying out the 
instructions in Board Remands.  As noted by the Court, the 
duties of the agencies of original jurisdiction in this 
regard are mandatory, and, furthermore, the Board is 
obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).  

A veteran has, as a matter of law, the right to compliance 
with that remand, and the Board must ensure that the 
instructions of a remand are complied with because failure to 
do so would constitute error on the part of the Board.  Id.  
Consequently, in order to ensure that the veteran is given an 
opportunity to appear for an examination, and to fulfill the 
duty to assist to the fullest extent possible, another remand 
is required.

The Board also notes that, since the earlier Remand, 
additional hospitalization records from September 1998 have 
been associated with the claims file, which have not been 
considered by the RO in the evaluation of the veteran's 
claims.  Since there is no waiver of RO review of this 
additional evidence, such evidence must be considered by the 
RO, and a supplemental statement of the case reflecting such 
review must be issued to the veteran.  38 C.F.R. §§ 19.31, 
19.37(a) (1999). 

The appellant is hereby notified that it is his 
responsibility to report for any examination; to cooperate in 
the development of the case; and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(1999). 

Accordingly, while the Board regrets the delay, in order to 
assure that the evaluation of the veteran's disability is a 
fully informed one and that due process considerations have 
been fulfilled, the case is REMANDED for the following: 

1.  The RO should arrange for the veteran 
to be examined by an appropriate 
specialist, who should also review the 
veteran's medical records in the claims 
file prior to preparation of his/her 
report.  

The reviewer is requested to list all 
current diagnoses and demonstrated 
symptomatology associated with the 
veteran's right hip, right face and bur 
hole defect of the left side of the 
skull.  

The examiner should also offer an opinion 
on the following questions:  

(a) Whether it is at least as likely 
as not (a 50 percent or more 
likelihood) that VA-prescribed 
Tegretol caused the veteran to have 
ataxia in October 1991, when he fell 
and fractured his right hip; and if 
so, whether ataxia was certain to 
occur from taking Tegretol for 
several years; 

(b) whether it is at least as likely 
as not (a 50 percent or more 
likelihood) that a trigeminal 
vascular decompression and nerve 
section on the right, performed at a 
VA facility in May 1994, caused the 
veteran to have pain at the 
temporomandibular joint and a 
burning sensation of the lips, 
tongue, and mouth; and, if so, 
whether such results of the VA 
surgery were certain to occur; and 

(c) whether it is at least as likely 
as not (a 50 percent or more 
likelihood) that VA surgical 
evacuation of a subdural hematoma in 
July 1994 caused any additional 
disability; and, if so, whether such 
additional disability was either 
intended to occur or certain to 
occur as the result of the surgical 
procedure. 

3.  Upon receipt of the examination 
report, the RO should make sure that the 
questions posed above have been answered 
in full and, if not, return the report to 
the examiner for completion.

Following completion of these actions, the RO should review 
all the evidence, including hospital records from September 
1998, and determine whether the veteran's claims may now be 
granted.  If the decision remains adverse to the veteran, he 
and his representative should be provided with an appropriate 
supplemental statement of the case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration.  

The purposes of this REMAND are to afford the veteran due 
process of law and to obtain clarifying medical information.  
By this REMAND the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran until he receives further notice from the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




